IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                             January 2021 Term
                            __________________                           FILED
                                                                      April 16, 2021
                                No. 20-0155                              released at 3:00 p.m.
                                                                     EDYTHE NASH GAISER, CLERK
                            __________________                       SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA


                     TRIPLE 7 COMMODITIES, INC.,
              Defendant/Counterclaim Plaintiff Below, Petitioner

                                       v.

      HIGH COUNTRY MINING, INC., WOODROW W. CHURCH, and
                          DARREN J. SPENCER,
          Plaintiffs/Counterclaim Defendants Below, Respondents

   ____________________________________________________________

          Appeal from the Circuit Court of Mercer County, West Virginia
                        The Honorable Mark Wills, Judge
                         Civil Action No. 17-C-77-MW

                            AFFIRMED
   ____________________________________________________________

                          Submitted: March 2, 2021
                            Filed: April 16, 2021


Nicholas S. Preservati, Esq.                William H. Sanders, III, Esq.
Nicholas P. Mooney, Esq.                    Sanders & Austin
Spilman Thomas & Battle, PLLC               Princeton, West Virginia
Charleston, West Virginia                   Counsel for Respondents
Counsel for Petitioner


JUSTICE WOOTON delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT

              1.     “In reviewing challenges to the findings and conclusions of the circuit

court, we apply a two-prong deferential standard of review. We review the final order and

the ultimate disposition under an abuse of discretion standard, and we review the circuit

court’s underlying factual findings under a clearly erroneous standard. Questions of law

are subject to a de novo review.” Syl. Pt. 2, Walker v. W. Va. Ethics Comm’n, 201 W. Va.

108, 492 S.E.2d 167 (1997).



              2.     Where the issue of the enforceability of a settlement agreement

requires the lower court to make findings of fact and apply contractual or other legal

principles, this Court will review its order and the ultimate disposition under an abuse of

discretion standard, its underlying factual findings under a clearly erroneous standard, and

questions of law pursuant to a de novo review.



              3.     “The law favors and encourages the resolution of controversies by

contracts of compromise and settlement rather than by litigation; and it is the policy of the

law to uphold and enforce such contracts if they are fairly made and are not in contravention

of some law or public policy.” Syl. Pt. 1, Sanders v. Roselawn Mem’l Gardens, 152 W.

Va. 91, 159 S.E.2d 784 (1968).



              4.     When the performance of one party to a contract is due before that of

the other party, an uncured failure of performance by the former discharges the latter’s duty


                                              i
of performance only if the failure is material. If the prior nonperformance was slight or

did not go to the essence of the contract, the nonbreaching party is not relieved of its duty

of performance.



              5.     In determining whether a party’s nonperformance under a contract is

material for purposes of excusing the other party’s subsequent performance, the following

circumstances are significant: (1) the extent to which the injured party will be deprived of

the benefit which it reasonably expected; (2) the extent to which the injured party can be

adequately compensated for the part of that benefit of which it will be deprived; (3) the

extent to which the party failing to perform or to offer to perform will suffer forfeiture; (4)

the likelihood that the party failing to perform or to offer to perform will cure its failure,

taking account of all the circumstances including any reasonable assurances; and (5) the

extent to which the behavior of the party failing to perform or to offer to perform comports

with standards of good faith and fair dealing.



              6.     “Contract language is considered ambiguous where an agreement’s

terms are inconsistent on their face or where the phraseology can support reasonable

differences of opinion as to the meaning of words employed and obligations undertaken.”

Syl. Pt. 6, State ex rel. Frazier & Oxley, L.C. v. Cummings, 212 W. Va. 275, 569 S.E.2d

796 (2002).




                                              ii
              7.     “The doctrine of unconscionability means that, because of an overall

and gross imbalance, one-sidedness or lop-sidedness in a contract, a court may be justified

in refusing to enforce the contract as written. The concept of unconscionability must be

applied in a flexible manner, taking into consideration all of the facts and circumstances of

a particular case.” Syl. Pt. 12, Brown ex rel. Brown v. Genesis Healthcare Corp., 228 W.

Va. 646, 724 S.E.2d 250 (2011), judgment vacated on other grounds sub nom. Marmet

Health Care Ctr., Inc. v. Brown, 565 U.S. 530 (2012).



              8.     “A determination of unconscionability must focus on the relative

positions of the parties, the adequacy of the bargaining position, the meaningful

alternatives available to the plaintiff, and ‘the existence of unfair terms in the contract.’”

Syl. Pt. 4, Art’s Flower Shop, Inc. v. Chesapeake and Potomac Tel. Co. of W. Va., Inc., 186

W. Va. 613, 413 S.E.2d 670 (1991).



              9.     “Procedural    unconscionability     is   concerned   with    inequities,

improprieties, or unfairness in the bargaining process and formation of the contract.

Procedural unconscionability involves a variety of inadequacies that results in the lack of

a real and voluntary meeting of the minds of the parties, considering all the circumstances

surrounding the transaction. These inadequacies include, but are not limited to, the age,

literacy, or lack of sophistication of a party; hidden or unduly complex contract terms; the

adhesive nature of the contract; and the manner and setting in which the contract was

formed, including whether each party had a reasonable opportunity to understand the terms

                                             iii
of the contract.” Syl. Pt. 17, Brown ex rel. Brown v. Genesis Healthcare Corp., 228 W.

Va. 646, 724 S.E.2d 250 (2011), judgment vacated on other grounds sub nom. Marmet

Health Care Ctr., Inc. v. Brown, 565 U.S. 530 (2012).



              10.    “Substantive unconscionability involves unfairness in the contract

itself and whether a contract term is one-sided and will have an overly harsh effect on the

disadvantaged party. The factors to be weighed in assessing substantive unconscionability

vary with the content of the agreement. Generally, courts should consider the commercial

reasonableness of the contract terms, the purpose and effect of the terms, the allocation of

the risks between the parties, and public policy concerns.” Syl. Pt. 19, Brown ex rel. Brown

v. Genesis Healthcare Corp., 228 W. Va. 646, 724 S.E.2d 250 (2011), judgment vacated

on other grounds sub nom. Marmet Health Care Ctr., Inc. v. Brown, 565 U.S. 530 (2012).




                                             iv
WOOTON, J.:


              This is an appeal from an order of the Circuit Court of Mercer County

appointing a special commissioner to execute a reformation deed in consummation of the

parties’ Confidential Settlement Agreement and Mutual Release (the “Agreement”) and

dismissing the action in its entirety. The circuit court found that the failure of respondents

High Country Mining, Woodrow W. Church, and Darren J. Spencer (collectively “High

Country”) to timely release the notice of lis pendens pertaining to the action, as required

under the Agreement, did not constitute a material “first breach” of the Agreement, and

that High Country did not waive its right to enforcement of the Agreement’s terms. The

court further found that the Agreement and its subsequent extensions were neither

procedurally nor substantively unconscionable.



              After careful review of the briefs of the parties, their oral arguments, the

appendix record and the applicable law, we find that the circuit court committed no error

in enforcing the Agreement and subsequent extensions by appointing a special

commissioner to execute a reformation deed pursuant to the Agreement’s terms and

dismissing the action in its entirety. We therefore affirm the circuit court’s October 2, 2019

order.




                                              1
                     I. FACTS AND PROCEDURAL HISTORY

              In 2016, petitioner Triple 7 Commodities, Inc. (“Triple 7”) entered into a

joint venture agreement with High Country for the purpose of taking over Wellston Coal’s

mining operations; the joint venture agreement provided that its purpose was to “perform[]

and complet[e] the purchase of Wellston Coal property and sales of contracts to end

buyers[.]” The agreement further provided for the parties to share profits on a 51/49 basis

in favor of Triple 7. Subsequent to execution of this agreement, Triple 7 acquired a deed

from Wellston for its mining properties and mineral interests, but the deed did not make

High Country a co-grantee as allegedly contemplated under the joint venture agreement.



              High Country filed the instant action seeking reformation of the deed making

it a co-grantee and therefore co-owner of the Wellston minerals and permits. Triple 7 filed

a counterclaim alleging breach of fiduciary, contractual, and statutory obligations. The

case was litigated for two and a half years at which time the parties agreed to a settlement,

which was memorialized in a Confidential Settlement Agreement and Mutual Release

dated December 1, 2018.



THE SETTLEMENT AGREEMENT

              Paragraph 3.1 of the Agreement provided that Triple 7 was to pay High

Country $600,000 within sixty days of the date of the Agreement in “full and final

settlement of all Claims[.]” Paragraph 3.3 of the Agreement specifically provided that if

Triple 7 timely paid the agreed settlement proceeds,
                                             2
              the Parties agree that there will not be a reformation of the
              Deed to include High Country . . . as a co-grantee . . . to the
              Deed for any reason[] . . . [and that] Triple 7 will continue to
              own one hundred percent (100%) of the rights conveyed to
              Triple 7, its successors and assigns, in the Deed[] . . . [and] all
              mining-related permits for the mineral rights, which are the
              subject of, and defined in the Deed[.]

If, however, Triple 7 failed to make timely payment of the settlement proceeds, Paragraph

3.2 contained a default provision, which provided for reformation of the deed in lieu of

payment of the settlement proceeds:

              3.2    Non-Payment of Settlement Payment.               If the
              Settlement Payment is not made within sixty (60) calendar
              days of the Effective Date of this Agreement, Triple 7 agrees
              to a reformation of the Deed to include High Country [] as a
              co-grantee of forty-nine percent (49%) of the rights that were
              conveyed, sold, and granted to Triple 7 as part of the Deed
              between Triple 7 and Wellston Coal, LLC . . . [and] to
              cooperate and assist High Country with its attempt(s) to be
              added as a co-grantee of forty-nine percent (49%) to any
              mining-related permits[.]

(hereinafter the “default reformation provision”). Pertinent to the issues herein, the

Agreement further specifically required High Country to release a notice of lis pendens

filed pertaining to the action:

              5.      Discharge and Release of Liens/Lis Pendens. Within
              fifteen (15) calendar days of the Effective Date of this
              Agreement, High Country . . . agree[s] to release and discharge
              any and all liens or claims of title filed against the Deed, the
              mining-related permits or the mineral rights which are the
              subject of, and defined in, the Deed including, without
              limitation, the Notice of Lis Pendens, dated July 28, 2017 (filed
              July 31, 2017), and filed in the office of the Clerk of McDowell




                                              3
              County, West Virginia in the Lis Pendens Book 0002, page
              0292.

(emphasis added).



              The Agreement also contained multiple release provisions. Paragraph 9.1

entitled “Mutual Releases of the Parties,” provided that “[e]ffective upon receipt of Triple

7’s Settlement Payment,” the parties “mutually, fully and forever, release one another . . .

from any and all Claims[.]” (Emphasis added). Paragraph 9.2, entitled “High Country

Releases,” provided, however, that

              [u]pon execution of this Agreement by all Parties, High
              Country . . . “forever discharge[s], relinquish[es], disclaim[s]
              and/or release[s] any current or future claim or Claims to be a
              co-grantee or joint owner of the Deed; and any claim or Claims
              of ownership or title of the mining-related permits, the mineral
              rights . . . or any other rights conveyed . . . through the Deed.

(emphasis added). The Agreement further provided that the parties agreed to dismiss the

case with prejudice within five calendar days of “payment of the Settlement Payment[.]”

Other pertinent provisions included 1) a stipulation that the parties’ “relationships and

agreements” were to be “governed by this Agreement on a going forward basis as of the

Effective Date”; 2) that the Agreement was “bargained for and entered into in good faith

and as a result of arms-length negotiations”; 3) that the settlement amount “constitutes a

fair and reasonable settlement” of the claims “based on [the parties’] respective individual




                                             4
and independent assessments, with the assistance and advice of counsel, 1 of the probability

of success, the complexity, the delay in obtaining relief, and the expense of litigation”; and

4) that the Agreement “was made freely and was not made under duress or coercion.”

(Footnote added).



THE EXTENSIONS

              Triple 7 did not pay the settlement amount by the original deadline. As a

result, the parties negotiated three subsequent “extensions” to the Agreement, each of

which increased the gross settlement proceeds and provided additional time for Triple 7 to

tender the settlement proceeds. Each extension was accompanied by an “extension fee,”

an increase to the settlement amount, and a written “Extension[s] to Confidential

Settlement Agreement and Mutual Release,” incorporating the new terms and providing

that all other terms remained as stated in the original Agreement. Although the parties’

briefs and the circuit court’s order all differ slightly and/or are unclear as to the precise

breakdown of extension fees and settlement proceeds as characterized in each extension,

the parties appear essentially to agree that the initial settlement amount of $600,000




       1
        In fact, the agreement states that it was “jointly drafted . . . with the benefit of
advice from counsel” and that “none of the Parties will claim that any ambiguity in this
Agreement shall be construed against any of the other Parties.”
                                             5
escalated to $3.6 million by way of additional settlement amounts and extension fees, only

$900,000 of which was paid during the extension period. 2



              As indicated, each agreed extension was reduced to writing and signed by

the parties, setting forth in detail the payments missed, the additional sums agreed upon,

and the new deadlines. Each reiterated—in roughly equivalent language 3 —that the

settlement proceeds continued to be for the purpose of “resolv[ing] the claims” in the

“Complaint and Counter-Complaint” and that if the new sums were not timely paid, High

Country would “have all of the rights and remedies provided under paragraphs 3.1 and 3.2

of the original Settlement Agreement[,]” i.e. the default reformation provision. 4 The

extensions further stated that “all other terms and conditions of that Confidential Settlement

Agreement and Mutual Release entered into between the Parties on December 1, 2018,

shall remain in full force and effect.”



              The third extension included one critical change to the default reformation

provision. Under this extension, in the event Triple 7 did not make timely payment of the



       2
         The parties disagree about how much was actually paid toward the settlement
amount over the course of the extensions. However, we find that the precise breakdown
of each extension and payments tendered is ultimately immaterial to resolution of the issues
at hand.
       3
         The wording differed slightly in each, but to the same effect.
       4
        The second and third extensions further provided that in the event of default, High
Country “shall be entitled to retain any amounts paid to them prior to the date of the failure
by Triple 7 to make any of said payments[.]”
                                             6
settlement proceeds, High Country would be entitled to a reformation deed containing a

51/49 split of ownership in favor of High Country:

               [I]n the event of any such default by Triple 7, High Country []
               shall be entitled to have a Quitclaim Deed issued to them by
               William H. Sanders, III, acting as Special Commissioner . . .
               with High Country [] being granted ownership of 51% of all
               mineral rights, permits and any and all rights and duties
               conveyed by said Deed from Wellston Coal . . . and with Triple
               7 being granted a forty-nine percent (49%) ownership share[.]

Triple 7 ultimately failed to make timely payment under the third extension and this

litigation ensued. 5



THE LIS PENDENS

               As indicated above, the Agreement contained a provision requiring High

Country to release its notice of lis pendens within fifteen days of the effective date of the

Agreement. However, High Country failed to timely release its notice of lis pendens,

which failure went unnoticed until Triple 7 was in the process of obtaining financing for

one of the third extension’s payments, at which time the lender requested a release. Mr.

Caldwell advised High Country’s counsel of the absence of a recorded release; High

Country’s counsel then immediately prepared and filed a document which purported to


       5
         As to the third and final extension, Triple 7 had secured funding for $1.1 million
upon release of the lis pendens and was in the process of obtaining the final installment of
$1.8 million to “move forward” with the settlement, but requested “a few extra weeks” to
do so. High Country declined the additional extension of time for the final installment and
represents that it advised Triple 7 not to tender the $1.1 million since it would not agree to
an additional extension for the final installment. Despite providing a detailed chart of
alleged misstatements and misrepresentations contained in High Country’s brief, Triple 7
did not specifically dispute these facts.
                                               7
release the lis pendens on the basis that “the parties to said civil action hav[e] agreed to a

settlement of all issues between them to their mutual satisfaction, said settlement having

now been partially paid.” (emphasis added). Subsequent to a deposition criticizing the

language of the lis pendens, High Country filed an “Amended Release of Lis Pendens”

which contained the above language but omitted the reference to the settlement having only

been “partially” paid.



MOTION TO APPOINT SPECIAL COMMISSIONER

              When Triple 7 failed to make payment in accordance with the terms of the

third extension, High Country filed a motion for appointment of special commissioner to

execute a reformation deed making High Country a co-grantee, pursuant to the default

reformation provision of the Agreement. Triple 7 opposed the motion, claiming that High

Country’s failure to release the notice of lis pendens was the “first breach,” relieving it

from a continued duty to perform under the Agreement. It further argued that High Country

waived its right to enforce the default reformation provision by virtue of the release

language in the Agreement, which states that “[u]pon execution” of the Agreement, any

such claim to reformation was waived. Finally, Triple 7 argued that the Agreement and

subsequent extensions were both procedurally and substantively unconscionable and

therefore unenforceable.



              With respect to the lis pendens, Triple 7 argued that the unreleased notice

created a cloud on the title and caused the difficulties it experienced obtaining financing to
                                              8
pay the settlement amount. In an affidavit filed in opposition to the motion to appoint

commissioner, Triple 7’s president, Damian Caldwell, averred that “[p]otential lenders

were concerned about the fact that the Lis Pendens remained on file and inquired whether

the loan proceeds Triple 7 sought would resolve all differences with Plaintiffs and result in

a release of the Lis Pendens.” The affidavit stated further that “Triple 7 could not guarantee

that Plaintiffs would release the Lis Pendens,” and that “[a]s a result of the Lis Pendens not

being released, Triple 7 was not provided with the funding it sought.” Finally, the affidavit

provided that “[a]t least two loan brokers” reviewed the release and advised “they did not

believe it [was] a complete release[]” and “[a]s a result, they refused to lend funds to Triple

7.”



                Triple 7 offered no testimony or affidavit from either broker or from any

lender to the effect that the lis pendens was the impediment to obtaining financing, relying

instead on the testimony and affidavit of Mr. Caldwell. High Country countered with Mr.

Caldwell’s deposition testimony stating that he told each lender about the lawsuit and

settlement and that the settlement funds were to be paid from the loan proceeds. 6 When


       6
           Mr. Caldwell testified as follows:

                A.     Every[] [lender] I spoke to, at that point, was made
                       aware of the lawsuit.

                Q.     So you had told them that there was an outstanding
                       lawsuit, and . . . also, told them that there were some
                       agreed settlement amounts that needed to be satisfied.
                       Is that correct?
(continued . . .)
                                                9
asked which lenders told him that the reason they would not provide financing was the

unreleased lis pendens, Mr. Caldwell replied, “I have not had a conversation that I could

relay to you about that.” When asked whether anyone “came out and told you that that’s

the reason that they wouldn’t loan you any money,” Mr. Caldwell simply replied, “It’s been

my experience that lenders don’t specify every detail. They just tell you that they decline.”



              The circuit court granted the motion and dismissed the matter—including

Triple 7’s counterclaim—from the docket. In a detailed and thorough order the circuit

court concluded that High Country’s failure to record a release of the notice of lis pendens

was not a material breach sufficient to trigger application of the “first breach” doctrine,

which would relieve Triple 7 from performance. The court further found that the release



              A.     That is correct.

              Q.     I assume that the understanding between you and that
                     lender would be that that was just a part of what the
                     money would be used for if they did loan money to you,
                     right? [T]o satisfy that obligation and to clear title to
                     the property?

              A.     That would [be] part of user proceeds. Correct.

              Q.     And they were aware of that? You made them aware of
                     that. Is that correct?

              A.     Yes.

       The Agreement specifically permitted Triple 7 to disclose the terms of the
agreement to its “banks, lenders, financial advisors, commercial real estate advisors,
property management companies, and investment advisors who have a need or reason to
know[.]”
                                          10
language in the Agreement which stated that High Country released its claim for

reformation of the deed “[u]pon execution of this Agreement” was ambiguous, and

construed the Agreement to waive the right to a reformation deed only upon timely

payment of the settlement proceeds. Finally, the court found that the Agreement and

extensions—despite their escalating payment requirements—were neither procedurally nor

substantively unconscionable. Accordingly, the circuit court granted the motion to appoint

special commissioner and dismissed the case in its entirety. 7 This appeal followed.



                             II. STANDARD OF REVIEW

              We must first ascertain our standard of review, which none of the parties

address. To do so, however, we must first properly frame the ruling by the circuit court.

It is clear that although the order on appeal granted a motion to appoint a special

commissioner, the circuit court’s order had the effect of enforcing the settlement agreement

reached by the parties. Historically, the Court has utilized a simple abuse of discretion

standard when reviewing enforcement of settlement. See DeVane v. Kennedy, 205 W. Va.

519, 527, 519 S.E.2d 622, 630 (1999) (“[W]hen this Court undertakes the appellate review




       7
         The court also denied High Country’s motion to strike Mr. Caldwell’s affidavit
and comments made by counsel during the hearing, which rulings are not on appeal.
Further, the circuit court’s order dealt with claims of disparagement by High Country
purportedly in violation of the Agreement. The circuit court found Triple 7 provided no
evidence of disparagement and/or evidence that any alleged disparagement caused the
funding to fail. Despite Triple 7’s insistence that it “has not abandoned that argument,”
that finding is not assigned as error. Accordingly, we decline to address it.
                                             11
of a circuit court’s order enforcing a settlement agreement, an abuse of discretion standard

of review is employed.”).



              However, the issues underlying enforcement of settlement in this matter

require our review of both the circuit court’s findings of fact and its application of basic

tenets of contract law. In such instances the Court has found it more appropriate to apply

our traditional multi-pronged standard of review, rather than a simple abuse of discretion

standard, as set forth in Syllabus Point 2 of Walker v. West Virginia Ethics Commission,

201 W. Va. 108, 492 S.E.2d 167 (1997):

                     In reviewing challenges to the findings and conclusions
              of the circuit court, we apply a two-prong deferential standard
              of review. We review the final order and the ultimate
              disposition under an abuse of discretion standard, and we
              review the circuit court’s underlying factual findings under a
              clearly erroneous standard. Questions of law are subject to a de
              novo review.

See Messer v. Huntington Anesthesia Grp., Inc., 222 W. Va. 410, 417, 664 S.E.2d 751, 758

(2008) (rejecting simple abuse of discretion standard for review of settlement

enforceability and applying multi-pronged standard of review); Certain Underwriters At

Lloyd’s, London, Subscribing To Policy No. B0711 v. Pinnoak Res., LLC, 223 W. Va. 336,

341-42, 674 S.E.2d 197, 202-03 (2008) (utilizing multi-pronged standard of review where

settlement agreement enforceability invoked application of contract principles).



              Therefore, we now hold that where the issue of the enforceability of a

settlement agreement requires the lower court to make findings of fact and apply
                                       12
contractual or other legal principles, this Court will review its order and the ultimate

disposition under an abuse of discretion standard, its underlying factual findings under a

clearly erroneous standard, and questions of law pursuant to a de novo review. The Court

is further mindful that “[t]he law favors and encourages the resolution of controversies by

contracts of compromise and settlement rather than by litigation; and it is the policy of the

law to uphold and enforce such contracts if they are fairly made and are not in contravention

of some law or public policy.” Syl. Pt. 1, Sanders v. Roselawn Mem’l Gardens, 152 W.

Va. 91, 159 S.E.2d 784 (1968). With these standards and principles in mind, we proceed

to the parties’ arguments.



                                    III. DISCUSSION

              Triple 7 asserts four assignments of error: 1) that the circuit court erred in

its handling of the materiality requirement of the “first breach” doctrine; 2) that the circuit

court erred in refusing to find waiver of the right to enforce the default reformation

provision; 3) that the circuit court erred in not finding the Agreement unconscionable; and

4) that the circuit court deprived it of due process by dismissing its counterclaim.



A.     “FIRST BREACH” DOCTRINE

              Triple 7 first argues that the circuit court erred in enforcing the Agreement

where High Country had committed a material “first breach” by failing to timely release

the notice of lis pendens, as required by the Agreement. While the parties summarily state

that West Virginia observes the “first breach” doctrine, this Court has established no
                                              13
modern iteration of the doctrine or factors for its application by way of syllabus point,

notwithstanding antiquated caselaw briefly referencing its underlying principles. See Blue

v. Hazel-Atlas Glass Co., 106 W. Va. 642, 650, 147 S.E. 22, 26 (1929) (“The party to a

contract is guilty of the first breach who fails to do what he contractually is bound to do.”);

Reiser v. Lawrence, 96 W. Va. 82, 84, 123 S.E. 451, 452 (1924) (“Where the evidence

clearly shows that defendant was the first to breach the contract, the court may rightfully

reject an instruction based on the theory that plaintiff first breached the contract and thereby

excused further performance thereof by defendant.”). 8



              Regardless, we find that nearly every state in the country recognizes the first

breach doctrine and has had occasion to apply it with some frequency. Most have adopted

some version of the doctrine stated as follows: “As a rule, a party first guilty of a substantial

or material breach of contract cannot complain if the other party subsequently refuses to

perform. In other words, a party is barred from enforcing a contract that it has materially

breached.” 17A Am. Jur. 2d Contracts § 589 (footnotes omitted); see also Restatement

(Second) of Contracts § 237 (1981) (“[I]t is a condition of each party’s remaining duties to

render performances to be exchanged under an exchange of promises that there be no



       8
         In addition to this early caselaw, the Court briefly referenced the doctrine in a
recent memorandum decision. See Standard Oil Co., Inc. v. Consolidation Coal Co., No.
15-0655, 2016 WL 6078570, at *4 (W. Va. Oct. 17, 2016) (memorandum decision) (“The
gist of the doctrine of ‘first breach’ is that the ‘party who commits the first breach of a
contract is not entitled to enforce it, or to maintain an action thereon, against the other party
for his subsequent failure to perform.’” (quoting Hurley v. Bennett, 176 S.E. 171, 175 (Va.
1934)).
                                                14
uncured material failure by the other party to render any such performance due at an earlier

time.”).



              The instant case more specifically invokes the “materiality” aspect of the rule

which has been characterized as an “exception to the [first breach doctrine] . . . when the

breach did not go to the essence of the contract, but only to a minor part of the

consideration.” 17A Am. Jur. 2d Contracts § 589. That is, only material breaches will

satisfy the doctrine and permit a nonbreaching party to escape its subsequent performance

requirements. As discussed in one of the leading authorities on contracts:

              [M]odern courts and the Restatement Second recognize that
              something more than a mere default is ordinarily necessary to
              excuse the other party’s performance in the typical situation . .
              . . [A]n uncured failure of performance by the former can
              suspend or discharge the latter’s duty of performance only if
              the failure is material or substantial. Thus, if the prior breach
              of contract was slight or minor, as opposed to material or
              substantial, the nonbreaching party is not relieved of its duty of
              performance although it may recover damages for the breach.

14 Samuel Willison & Richard A. Lord, A Treatise on the Law of Contracts § 43:5 (4th ed.

2013) (footnotes omitted) (hereinafter “Williston on Contracts”). As is the case with the

doctrine itself, in our precedents this materiality element has only been referenced in dated

caselaw or in dicta. See Syl. Pt. 2, J.W. Ellison, Son & Co. v. Flat Top Grocery Co., 69 W.

Va. 380, 71 S.E. 391 (1911) (“Where a purchaser of chattels has right to rescind the contract

for breach of it, the breach must be in a material matter.”); W. Va. Human Rights Comm’n

v. Smoot Coal Co., 186 W. Va. 348, 353, 412 S.E.2d 749, 754 (1991) (“[O]nly a material

failure of performance by one party discharges the other.”). Accordingly, we now hold
                                          15
that when the performance of one party to a contract is due before that of the other party,

an uncured failure of performance by the former discharges the latter’s duty of performance

only if the failure is material. If the prior nonperformance was slight or did not go to the

essence of the contract, the nonbreaching party is not relieved of its duty of performance.



              In its first assignment of error, Triple 7 argues that High Country’s failure to

release the notice of lis pendens was a significant, material breach of the Agreement

inasmuch as it was the first action required under the Agreement—within fifteen days of

the effective date of the Agreement—and the only affirmative act required by High

Country, which it breached almost immediately. It argues that the unreleased lis pendens

hindered its efforts to obtain financing to fulfill its settlement obligations under the

Agreement, which were expressly designed to permit it to maintain 100% ownership of the

subject property.



              The circuit court found, and High Country argues, that the release of the

notice of lis pendens was not only ancillary to the settlement, but ultimately

inconsequential in any event. High Country emphasizes that the lis pendens was not a

“lien” on the property; rather, it was merely notice of a lawsuit—the existence of which

Mr. Caldwell had already informed the lenders. It also notes that when the issue of the lis

pendens release was first noticed by Mr. Caldwell, he was in the course of successfully

obtaining funding for one of the final installments due under the third extension. High

Country argues that Mr. Caldwell successfully obtained that funding with the lis pendens
                                             16
still in place and requested additional time to pay the remaining payment due under the

extension—demonstrating Triple 7’s continued willingness to consummate the settlement

despite the absence of a release.



              With respect to the requirement that a performance-excusing breach be

material, it has been stated that such materiality

              is ultimately a question of degree, which, it has been said,
              should be decided based on the inherent justice of the matter.
              Generally, [] nonperformance will attain this level of
              materiality only when it goes to the root, heart, or essence of
              the contract; or is of such a nature as to defeat the object of the
              parties in making the contract; or, as it has sometimes been
              said, when the covenant not performed is of such importance
              that the contract would not have been made without it.

Williston on Contracts § 43:6 (footnotes omitted). To make a deliberative assessment of

the “materiality” factor, the circuit court carefully examined the factors contained in

Section 241 of the Restatement (Second) of Contracts:

                     In determining whether a failure to render or to offer
              performance is material, the following circumstances are
              significant:

              (a) the extent to which the injured party will be deprived of the
              benefit which he reasonably expected;

              (b) the extent to which the injured party can be adequately
              compensated for the part of that benefit of which he will be
              deprived;

              (c) the extent to which the party failing to perform or to offer
              to perform will suffer forfeiture;




                                              17
              (d) the likelihood that the party failing to perform or to offer to
              perform will cure his failure, taking account of all the
              circumstances including any reasonable assurances;

              (e) the extent to which the behavior of the party failing to
              perform or to offer to perform comports with standards of good
              faith and fair dealing.

Triple 7 asserts that the circuit court erred in its consideration of all of these “significant

circumstances,” each of which we shall address in turn.



              The first “significant circumstance” affecting materiality under Section 241

of the Restatement is the extent to which the allegedly injured party will be deprived of its

expected benefit under the agreement. As to this factor, the circuit court concluded that

Triple 7 was not deprived of the benefit it reasonably expected from the Agreement by

High Country’s temporary failure to release the lis pendens because the purpose of the

Agreement was to resolve the litigation by settlement—a benefit which was still available

to Triple 7 by consummating the Agreement under its existing terms. As to this factor,

Triple 7 argues that the court erroneously adopted a rule pertaining to this factor whereby

if a party is not “completely” deprived of benefit from the agreement, the breach is not

material. Triple 7 further argues that it did not seek merely to settle the litigation, but that

its overriding purpose in entering the Agreement was to establish terms under which it

could maintain its 100% ownership of the subject property, an outcome of which it has

now been deprived.




                                              18
                We find that Triple 7’s characterization of the Agreement and its expected

benefit somewhat obtusely ignores the design of the Agreement. The Agreement provided

for settlement of the action in one of two ways: payment of the settlement proceeds,

granting Triple 7 100% ownership free and clear of High Country’s claims, or absent such

payment, execution of a reformation deed resulting in shared ownership of the subject

property. While Triple 7’s preferred settlement alternative may have been to buy out High

Country, it failed to demonstrate that the specifically negotiated alternative methods of

settlement were no longer available to it.



                The circuit court correctly concluded that the obvious primary purpose of the

settlement agreement was to resolve the litigation under alternative terms which Triple 7

found acceptable at the time the Agreement was entered. The Agreement itself repeatedly

expressed its purpose in successive paragraphs as being to

                fully and finally resolve any and all current or future . . . claims
                arising from their relationship . . . claims in the Mercer County
                Litigation . . . claims arising under the Joint Venture
                Agreement . . . claims . . . related to or contesting the ownership
                or title of the Deed held in Triple 7’s name, the mining-related
                permits, or the mineral rights . . . [and] claims . . . related to or
                contesting the ownership or title of the mineral rights[.]

The Agreement further specifically defined the “Claims” to be resolved as including “any

and all claims, counterclaims, cross-claims, and/or third-party claims, suits, complaints . .

. defenses . . . causes of action . . . liabilities . . . damages . . . compensation . . . controversies,

actions, judgments, or any other remedies or relief of any character whatsoever . . . .”


                                                   19
Moreover, the three subsequent extensions reiterated their purpose as being “to resolve the

claims of High Country . . . as per said Complaint and Counter-Complaint filed in the

Circuit Court of Mercer County, West Virginia.”



              In fact, the Agreement’s intention to terminate the litigation and the parties’

relationship was so emphatically expressed that the Agreement imbedded a contingency

for non-payment of the negotiated settlement proceeds that would still resolve the

litigation, but under different relief to High Country, i.e. reformation of the deed. Triple

7’s loss of sole ownership of the property—the benefit of which it claims to have been

deprived—is not the result of High Country’s failure to record a release. It is the result of

the specifically negotiated structure of the Agreement. In that regard, Triple 7’s loss of

sole ownership was occasioned solely by its failure to pay the settlement proceeds, which

non-payment was a specifically contemplated and negotiated contingency. In fact, it

entered into three successive extension agreements to avoid triggering the default

reformation provision which would strip it of its sole ownership. More strikingly, in the

final extension and despite the continuous difficulty it experienced obtaining financing,

Triple 7 specifically negotiated away its controlling interest in the event of default for the

express purpose of extending the Agreement and holding the parties to their agreement to

fully resolve the litigation and end their relationship.



              Most importantly as to this factor, however, Triple 7 failed entirely to

demonstrate that the unreleased lis pendens impeded its ability to obtain financing to pay
                                              20
the settlement proceeds which would have enabled it to consummate its preferred

settlement option. Despite Mr. Caldwell’s bald assertions, Triple 7 produced not a single

witness or affidavit from what it claimed were multiple lenders that refused financing due

to the presence of the notice of lis pendens. Without any evidence that the first breach

affected Triple 7’s ability to consummate the settlement through payment of the settlement

proceeds, it has failed to prove that High Country’s breach deprived it of any expected

benefit. In fact, Triple 7 failed to demonstrate any real consequence of High Country’s

failure to timely release the notice of lis pendens, much less a deprivation of the benefit of

its bargain. 9



                 We therefore agree with the circuit court’s analysis that the primary thrust of

a settlement agreement is to resolve the underlying litigation and that the release of the lis

pendens was not the purpose of this particular Agreement. It is well-understood that a

notice of lis pendens is merely notice of a suit. 10 Mr. Caldwell himself had notified the


        9
         Moreover, Triple 7’s argument on this factor is circular: it claims that the expected
benefit of which it was denied was 100% ownership of the property; however, the only
way to obtain that benefit (free and clear of High Country’s claims) was to tender the
settlement funds and consummate the settlement. It argues the only way to obtain the
settlement funds was for the property to be free of the notice of lis pendens and therefore
have “clear title” for use as collateral. However, not until the litigation was settled and
dismissed would the property be free of the “cloud” created by the litigation. As discussed
infra, the notice of lis pendens itself creates no lien on the property.

         Admittedly, the requirement that the lis pendens be released within fifteen days
        10

of the Agreement suggests that its purpose was to aid in obtaining the financing to be sought
by Triple 7. Regardless, Triple 7 failed to demonstrate that its presence interfered with
obtaining financing. As the circuit court noted, there was a “plethora” of possible reasons
why lenders would decline to provide financing to Triple 7.
                                            21
lenders of the litigation, which served the same purpose as the lis pendens. He testified

that he advised the lenders that the financing would be used to resolve the pending

litigation, an obvious prerequisite to removing any cloud from the title irrespective of the

filed notice of lis pendens itself. See Brass Ring, Inc. v. Johnson, No. 12-1496, 2013 WL

5967039, at *4 (W. Va. Nov. 8, 2013) (memorandum decision) (“[N]otice of lis pendens

alone creates no lien or claim on the property.”); Ghent v. Meadowhaven Condo., Inc., 823

A.2d 355, 361 (Conn. App. Ct. 2003) (“[L]is pendens is not an encumbrance or burden on

the record title of the subject property.”). Further, as the circuit court observed, the lawsuit

of which it gave notice was not fully resolved through the mere release of the lis pendens;

therefore, a release would have done nothing to clear the actual cloud on the title which

was the pending litigation.



              This first, largely determinative factor notwithstanding, Triple 7 contends

that the circuit court further erred with respect to the remaining considerations set forth in

the Restatement. However, we need not linger over the remaining factors inasmuch as we

find they are either inconsequential to the analysis or weigh heavily in favor of the circuit

court’s conclusion that High Country’s breach was not material.



              The second enumerated “significant circumstance” under Section 241 of the

Restatement is whether Triple 7 could be adequately compensated for the benefit of which

it was deprived. Triple 7 contends that the circuit court conflated this factor with whether

or not it proved actual damages stemming from High Country’s nonperformance. It argues
                                              22
that the injury it sustained as a result of High Country’s breach was the loss of a controlling

interest in the property, which interest is not quantifiable. In support, it notes that West

Virginia recognizes specific performance as an equitable remedy due to the uniqueness of

property, which cannot be compensated for in mere damages.



              While the circuit court’s order indeed references the lack of evidence as to

“what the damages . . . would be,” we find that Triple 7 misses the circuit court’s broader

reasoning as to this factor. The circuit court’s order clearly states that “the fact that Triple

7 continued with the terms of the third Extension even after it was aware that the Notice of

Lis Pendens had not been released, makes it apparent that there was no harm resulting from

the failure to release the Notice of Lis Pendens.” Therefore, commensurate with its finding

as to the first factor, the circuit court found simply that there was no harm caused by the

lack of release for which to “compensate” Triple 7. Its findings in that regard speak more

to Triple 7’s lack of injury in the first instance than the adequacy of its proof of damages.

Indeed, the Restatement explains that this factor “is a corollary of the first [factor].” Id. §

241, cmt. c. Having correctly found that High Country’s nonperformance deprived Triple

7 of no expected benefit under the Agreement, the circuit court likewise correctly found

that the factor concerning adequacy of “compensation” available to Triple 7 does not bear

in favor of the materiality of High Country’s breach.



              The remaining factors—whether High Country would suffer a forfeiture,

High Country’s ability to cure, and its good faith—likewise require little discussion. Triple
                                              23
7 correctly notes that the forfeiture factor speaks to whether a party has already performed

to an extent which would constitute a forfeiture should the other party be excused from

performance. In this case, High Country forfeited nothing, having neither paid nor

performed in any respect before Triple 7 defaulted. Therefore, this factor lends little to the

analysis.



                However, the ability to cure and good faith factors soundly weigh in favor of

a lack of materiality. Triple 7 is dismissive of High Country’s belated cure by filing the

release upon request; it attempts to characterize High Country’s failure to release the lis

pendens as the first step toward subjecting it to a “shakedown”—the subsequent extensions,

fees, and escalating settlement monies. 11 In response, High Country contends that it

exhibited the utmost good faith by filing not one, but two, releases after being advised of

its failure to do so. It further highlights its dealings with Triple 7 relative to the final

extension as evidence of its good faith. High Country represents—and Triple 7 does not

dispute 12—that when Triple 7 asked for more time to pay the final installment of $1.8




       11
          Triple 7 also argues heavily that the language included in the initial release to the
effect that the settlement was only “partially” paid was intentionally included in an attempt
to “squeeze” Triple 7 for greater settlement amounts while the alleged cloud on the title
remained. However, it is difficult to construe this wording as evidence of bad faith given
that it was entirely accurate; Triple 7 had in fact only partially paid the settlement.
       12
            See n.5, supra.
                                              24
million, High Country’s counsel advised Triple 7 not to make the $1.1 million payment it

already had in hand because it did not intend to grant another extension.



              As the circuit court correctly found, High Country immediately cured its

nonperformance by preparing a release of the lis pendens upon being notified of its failure

to do so and even provided an amended release when the release language was criticized

by Mr. Caldwell. More importantly, Triple 7 failed to demonstrate that High Country’s

nonperformance was anything but an oversight, which it corrected immediately. And

despite suggesting it was victimized by the subsequent extensions, Triple 7 failed to

establish that it entered into the extensions with anything other than a full-throated

endorsement of the parties’ original Agreement and desire to maintain resolution of the

litigation under such additional terms as necessary to finally resolve the matter.



              In fact, Triple 7’s continued willingness and affirmative actions toward

consummating the settlement itself after becoming aware of High Country’s failure to file

a release likely constituted waiver of any alleged “first breach.” It is well-established that

“[i]f the [nonbreaching] party elects to continue with the contract, it cannot later suspend

performance and then claim that it had no duty to perform based upon the first material

breach. That defense is waived when the party elects to continue performance of the

contract.” Maverick Benefit Advisors, LLC v. Bostrom, 2016 382 P.3d 753, 759 (Wyo.

2016); see also Atl. Bitulithic Co. v. Town of Edgewood, 103 W. Va. 137, 143, 137 S.E.



                                             25
223, 225 (1927) (“There is no breach so long as the injured party elects to treat the contract

as continuing.”). Williston on Contracts explains

              the general rule that one party’s uncured, material failure of
              performance will suspend or discharge the other party’s duty
              to perform does not apply when the latter party, with
              knowledge of the facts, either performs or indicates a
              willingness to do so, despite the breach, or insists that the
              defaulting party continue to render future performance.

§ 43:15 (footnotes omitted); see also Restatement (Second) of Contracts § 246 (1981)

(“[A]n obligor’s acceptance or his retention for an unreasonable time of the obligee’s

performance, with knowledge of or reason to know of the non-occurrence of a condition

of the obligor’s duty, operates as a promise to perform in spite of that non-occurrence[.]”).

Here, it is undisputed that even after knowledge that the lis pendens had not yet been

released, Triple 7 proceeded to successfully obtain funding for a portion of the final

extension’s settlement proceeds and attempted to tender those funds, requesting an

additional extension of time for the final installment.



              In sum, we agree with the circuit court’s thorough and well-reasoned analysis

of the materiality of High Country’s breach and agree that any nonperformance by High

Country was not a material breach relieving Triple 7 of its obligations under the

Agreement. We likewise find that the factors set forth in the Restatement reflect an

enumeration of the various circumstances which inform the issue of the materiality of a

party’s breach or nonperformance. Accordingly, we now hold that in determining whether

a party’s nonperformance under a contract is material for purposes of excusing the other

                                             26
party’s subsequent performance, the following circumstances are significant: (1) the extent

to which the injured party will be deprived of the benefit which it reasonably expected; (2)

the extent to which the injured party can be adequately compensated for the part of that

benefit of which it will be deprived; (3) the extent to which the party failing to perform or

to offer to perform will suffer forfeiture; (4) the likelihood that the party failing to perform

or to offer to perform will cure its failure, taking account of all the circumstances including

any reasonable assurances; and (5) the extent to which the behavior of the party failing to

perform or to offer to perform comports with standards of good faith and fair dealing. 13



WAIVER

              Next, Triple 7 argues that because of the wording of one of the release

paragraphs in the Agreement, High Country waived its right to seek reformation of the

deed. Triple 7 points to paragraph 9.2 of the Agreement which provides that “[u]pon

execution of this Agreement by all Parties, High Country . . . forever discharge[s],

relinquish[es], disclaim[s], and/or release[s] any current or future claim or Claims to be a

co-grantee or joint owner of the Deed[.]” Triple 7 argues that this language is unambiguous

and clearly provides that when the parties executed the Agreement, High Country

immediately waived its right to seek reformation of the deed. It argues further that



       13
           As the Restatement cautions, however, “[a] determination that a failure is not
material means only that it does not have the effect of the non-occurrence of a condition
[excusing further performance]. Even if not material, the failure may be a breach and give
rise to a claim for damages for partial breach[.]” Restatement (Second) of Contracts § 241
cmt. a.
                                             27
paragraph 9.2 “supersedes” the mutual release language of paragraph 9.1, which is

effective only upon payment of the settlement funds, because it is specific to High

Country’s agreement to release.



              High Country reiterates the circuit court’s conclusion that this singular

phrase from one paragraph of the Agreement is ambiguous in light of the Agreement’s

other provisions and that it “should not have been included[.]” It contends that suggesting

it released its right to reformation at the moment of execution of the Agreement without

knowing whether Triple 7 would default on its payment obligation—particularly given that

reformation was expressly permitted upon default—is “ludicrous.” The circuit court,

finding this provision ambiguous in light of the preceding release paragraph which states

that the mutual releases are effective “upon receipt of Triple 7’s Settlement Payment,”

concluded that the Agreement clearly contemplated releases only upon payment of the

settlement proceeds or reformation of the deed.



             We agree. With regard to inconsistent contractual terms, the Court has

stated, “Contract language is considered ambiguous where an agreement’s terms are

inconsistent on their face or where the phraseology can support reasonable differences of

opinion as to the meaning of words employed and obligations undertaken.” Syl. Pt. 6, State

ex rel. Frazier & Oxley, L.C. v. Cummings, 212 W. Va. 275, 569 S.E.2d 796 (2002).

Further,



                                            28
              [i]f an inquiring court concludes that an ambiguity exists in a
              contract, the ultimate resolution of it typically will turn on the
              parties’ intent. Exploring the intent of the contracting parties
              often, but not always, involves marshaling facts extrinsic to the
              language of the contract document. When this need arises,
              these facts together with reasonable inferences extractable
              therefrom are superimposed on the ambiguous words to reveal
              the parties’ discerned intent.

Fraternal Order of Police, Lodge Number 69 v. City of Fairmont, 196 W. Va. 97, 101 n.7,

468 S.E.2d 712, 716 n.7 (1996).



              Unquestionably, the “mutual releases” provision, providing for release upon

receipt of the settlement proceeds, and the “High Country release” provision, providing for

release upon execution, are facially inconsistent. More importantly, it is patently obvious

that this language seemingly forfeiting the ability to reform the deed upon the mere

execution of the Agreement is fully at odds with the Agreement as a whole and as

specifically negotiated. Reformation of the deed served as an alternative settlement

resolution to the payment of the settlement proceeds; to construe that relief as “waived”

from the outset of the Agreement is antithetical to the parties’ expressed intentions. We

therefore find that the circuit court properly construed the ambiguous provision to

effectuate the parties’ clear intention in settlement of the case.



UNCONSCIONABILITY

              Next, Triple 7 claims that the Agreement and extensions are both

procedurally and substantively unconscionable. In support, it focuses on the escalating

                                              29
settlement amount, which it alleges was six and a half times the original settlement amount

and demonstrates its unconscionability. It claims that High Country took advantage of its

unawareness that the lis pendens had not been released to “extort” the additional sums and

that it was “required” to agree to the extensions otherwise it “would lose a substantial

interest in its property and, later, a controlling interest.”



               High Country responds that there was no inequity in the parties’ bargaining

positions as Mr. Caldwell has banking experience and is “financially [] experienced and

more financially savvy” than High Country’s principals. High Country submits that Triple

7 eagerly agreed to the settlement and subsequent extensions in an effort to protect its sole

ownership of four million tons of metallurgical coal, which allegedly had a value far greater

than the settlement amount of $3.6 million. The circuit court agreed and found that the

Agreement and extensions were entered into with advice of counsel, by sophisticated

parties, freely negotiated, and with no hidden terms. More specifically, the court found

that the ultimate value of the metallurgical coal at issue (estimated at or around $100

million) well justified the escalating settlement amount. 14




       14
          Triple 7, however, adduced testimony at the summary judgment hearing that the
price of metallurgical coal had actually fallen from the time the settlement agreement was
first executed, as contrasted with the escalating settlement price. Regardless, Triple 7 itself
makes abundantly clear that its desire to avoid the default reformation provision and retain
100% ownership provided its motivation to continue to agree to the extensions.
                                               30
              This Court has issued the following guidance on unconscionability:

                     The doctrine of unconscionability means that, because
              of an overall and gross imbalance, one-sidedness or lop-
              sidedness in a contract, a court may be justified in refusing to
              enforce the contract as written. The concept of
              unconscionability must be applied in a flexible manner, taking
              into consideration all of the facts and circumstances of a
              particular case.

Syl. Pt. 12, Brown ex rel. Brown v. Genesis Healthcare Corp., 228 W. Va. 646, 724 S.E.2d

250 (2011), judgment vacated on other grounds sub nom. Marmet Health Care Ctr., Inc.

v. Brown, 565 U.S. 530 (2012). Further, “[a] determination of unconscionability must

focus on the relative positions of the parties, the adequacy of the bargaining position, the

meaningful alternatives available to the plaintiff, and ‘the existence of unfair terms in the

contract.’” Syl. Pt. 4, Art’s Flower Shop, Inc. v. Chesapeake and Potomac Tel. Co. of W.

Va., Inc., 186 W.Va. 613, 413 S.E.2d 670 (1991).



              We find that the circuit court correctly determined that the Agreement and

extensions were not unconscionable—either procedurally or substantively. This Court has

held that

              [p]rocedural unconscionability is concerned with inequities,
              improprieties, or unfairness in the bargaining process and
              formation of the contract[] . . . . includ[ing], but [] not limited
              to, the age, literacy, or lack of sophistication of a party; hidden
              or unduly complex contract terms; the adhesive nature of the
              contract; and the manner and setting in which the contract was
              formed, including whether each party had a reasonable
              opportunity to understand the terms of the contract.



                                              31
Syl. Pt. 17, in part, Brown, 228 W. Va. 646, 724 S.E.2d 250. None of these considerations

are present here. As per the language of the Agreement itself, it was “made freely and . . .

[without] duress or coercion”; it was “bargained for and entered into in good faith and as a

result of arms-length negotiations . . . based on [the parties’] respective individual and

independent assessments, with the assistance and advice of counsel, 15 of the probability of

success, the complexity, the delay in obtaining relief, and the expense of litigation.” 16

Further, any suggestion of procedural unconscionability relative to the terms of the

settlement and manner of formation is completely undermined by the serial nature of the

negotiations. The terms of the original Agreement were highly detailed; each extension

cautiously carved out new or additional terms and diligently reserved the original terms as

set forth in the lengthy and exhaustive original Agreement. The fact that the extensions

were successively negotiated following extended periods of time during which the parties

would reconvene and revisit their agreement, making limited and considered

modifications, plainly evidences a process which was devoid of any inequity for either

party.



              Much the same can be said of the alleged substantive unconscionability of

the Agreement and extensions. The Court has explained that


         In fact, the Agreement states that it was “jointly drafted . . . with the benefit of
         15

advice from counsel” and that “none of the Parties will claim that any ambiguity in this
Agreement shall be construed against any of the other Parties.”

         As indicated supra, these provisions from the original Agreement were expressly
         16

reserved as remaining in “full force and effect” in the subsequent extensions.
                                             32
              [s]ubstantive unconscionability involves unfairness in the
              contract itself and whether a contract term is one-sided and will
              have an overly harsh effect on the disadvantaged party. The
              factors to be weighed in assessing substantive
              unconscionability vary with the content of the agreement.
              Generally, courts should consider the commercial
              reasonableness of the contract terms, the purpose and effect of
              the terms, the allocation of the risks between the parties, and
              public policy concerns.

Brown, Syl. Pt. 19. There is no question that the gross settlement amount swelled

substantially as additional time was requested by Triple 7 to consummate the monetary

settlement. It is also self-evident that Triple 7 voluntarily engaged in re-negotiating the

Agreement and extensions to avoid triggering the default reformation provision, a

provision to which it had freely and willingly agreed in the first instance. High Country

had no advantage over Triple 7 at the time this provision was originally negotiated, nor at

any time during negotiation of the extensions.



              The corner into which Triple 7 painted itself was entirely of its own making.

It voluntarily agreed to what it now claims is an unconscionable contingency in the event

it failed to obtain funding for the settlement—funding it apparently never fully had in hand

at the time it agreed to the default reformation provision. Its interest in agreeing to the

Agreement and extensions was to maintain its status as sole owner of a potentially very

profitable mineral interest, yet it gambled with this status by willingly and repeatedly,

conditioning its ownership on its ability to pay settlement funds which it clearly did not

have. We therefore conclude that the circuit court committed no error in finding that the

Agreement and extensions were neither procedurally nor substantively unconscionable.
                                         33
DUE PROCESS

              Finally, Triple 7 claims it was deprived of due process by the circuit court’s

dismissal of the case, including its counterclaim, in the order on appeal. Triple 7 insinuates

that the dismissal of its counterclaim was a sua sponte error since High Country did not

request dismissal of the case or counterclaim; instead, it sought appointment of a

commissioner.    More specifically, Triple 7 claims that the Agreement provided for

dismissal only upon payment of the settlement proceeds; since it did not pay, it claims High

Country was not entitled to dismissal. However, as we observed at the outset, the circuit

court’s order served in effect to enforce the settlement, irrespective of how the motion was

styled. Upon enforcement of the terms of the Agreement, there was nothing left pending

per the language of the Agreement.



              The Agreement specifically provides that its intention is for the “[p]arties to

this Agreement . . . to fully and finally resolve any and all current or future Claims (as

defined in paragraph 1.1 herein below)[.]” Paragraph 1.1 defines “Claims” as including

“counterclaims.” The third extension, which governed the parties’ Agreement for purposes

of enforcement, also expressly states that it is for the purpose of resolving “the Parties’

claims and counterclaims as filed in the Circuit Court of Mercer County, West Virginia[.]”

Finally, the Agreement expressly directed High Country to file a dismissal of the case with

prejudice upon payment of the settlement proceeds, under the assumption that is how the

case would resolve—as opposed to the triggering of the default reformation provision.


                                             34
Regardless, by appointing a commissioner to execute the reformation deed, the circuit court

effectively enforced the settlement as agreed, the purpose of which was to bring the

litigation to an end. Accordingly, we find the circuit court committed no error in dismissing

the case in its entirety.




                                   IV. CONCLUSION

               For the reasons set forth above, we affirm the October 2, 2019 order of the

Circuit Court of Mercer County, West Virginia.




                                                                              Affirmed.




                                             35